DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 14-15 and 19 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Bailey (US 2007/0242395).
Bailey (e.g. Fig. 9) teaches a spin wave resonator/waveguide including: a stack of layers (920, 930, 940, 950) on a substrate (910); the waveguide structure is formed by the stack of layers and includes a ferromagnetic layer (930) for propagating/resonate the wave selected frequency and to confine the wave by the electrode layers (950, 920); and the ferromagnetic layer can be considered a control mechanism since an applied external magnetic field tunes the filter frequency and inherently affects the magnetic properties such as resistance/impedance .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 2007/0242395).
	Bailey teaches a spin wave resonator/waveguide as described above. However, Bailey does not appear to teach a reflector arrangement to confine the wave by reflective interfaces at the ends, that the reflector is a periodic reflector array, or that the reflector includes a 
	It would have been considered obvious to one of ordinary skill in the art to have modified the waveguide to have included a reflector arrangement to confine the wave by reflective interfaces at the ends, and the reflectors are periodic reflector array, and the reflectors include a nonmagnetic material, because reflectors including non-magnetic materials and in periodic reflector arrays at the end of waveguides are well-known for advantageously controlling the wave propagation and reflections to be kept within the waveguide. Also, it would have been considered obvious to one of ordinary skill in the art to have modified the Bailey waveguide to have input and output ports at the ends, because ports are well-known for providing the benefit of applying a signal/wave at the input end and extracting the filtered wave from the output such that the waveguide can be easily connected to transmit and receiving circuitry so as to function for its intended purpose of tuning a transmitted signal.

Allowable Subject Matter
Claims 8, 10-12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/Primary Examiner, Art Unit 2843